[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT FILED BY DEFENDANT JOHN PIERLONI CT Page 1390
This action was not commenced until May 19, 1992 against the defendant John Pierloni, more than three years from his May 1, 1989 acts or omissions complained of. As such, it is barred by the statute of limitations, 52-584. Prokolkin v. General Motors Corporation, 170 Conn. 289, 303 (1976). "The date of the act or omission complained of is the date when the negligent conduct of the defendant occurs and is not the date when the plaintiff first sustains damage." McDonald v. Hayes Medical Laboratory Inc.,192 Conn. 327, 330 (1984); see also Stein v. Katz, 213 Conn. 282, 285
(1989). Pierloni's motion against the plaintiff is granted.
Flynn, J.